DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the Request for Continued Examination (RCE) filed on 02/25/2021 in response to PTO Notice of Allowability mailed 02/18/2021.  Claims 1-20 are pending in this application.  Amendment has been made to Fig. 7. No amendments have been made to the claims. 
Applicant's submission filed on 02/25/2021 has been entered.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated 02/25/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Reasons for Allowance

After a further search and a thorough examination of the present application and in light of the prior art made of records, the prior art made of records (including the references cited in Information Disclosure Statement (IDS) filed 02/25/2021) neither renders obvious nor anticipates the combination of claimed elements in light of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. Chau whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dung K Chau/
Primary Examiner, Art Unit 2153